DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a caster arm and a tether line as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art either alone or in combination fails to disclose, teach or suggest a vehicle for terrain exploration comprising: a central module; a pair of tethered two-wheel vehicles; and a pair of docking mechanisms; a caster arm; and wherein each docking mechanism comprises: a docking structure, having a first end coupled to the central module and a second end having a pair of pivoting pitch rotary joints; and a docking receptacle, and wherein the pair of pivoting pitch rotary joints and docking receptacle are configured to allow the docking receptacle to pivot, and wherein the docking receptacle comprises: a docking tube configured to receive the caster arm from one of the pair of tethered two-wheel vehicles; and a capstan anchor coupled to a second end of the tether line from one of the pair of tethered two-wheel vehicles, and wherein an aft docking mechanism of the pair of docking mechanisms is coupled to an aft end of the central module and a forward docking mechanism of the pair of docking mechanisms.
Regarding independent claim 11, the prior art either alone or in combination fails to disclose, teach or suggest a docking mechanism for coupling a tethered two-wheel vehicle having a caster arm to a mobility system, wherein the docking mechanism comprises: a docking structure comprising: a U-shaped outer bracket; a mounting plate; a roll rotary joint coupling the back bracket to the mounting plate; a first pitch rotary joint coupled to a distal end of the bracket right arm; a second pitch rotary joint coupled to a distal end of the bracket left arm; a U-shaped inner bracket having an upper inner bracket coupled to a proximal end of a first inner bracket arm and coupled to a proximal end of a second inner bracket arm, wherein a distal end of the first inner bracket arm is coupled to the first pitch rotary joint and a distal end of the second inner bracket arm is coupled to the second pitch rotary joint; a docking receptacle held in the yaw rotary joint, the docking receptacle comprising: a docking cone; a docking tube configured to hold the caster arm; and, a capstan anchor configured to anchor a tether line from the tethered two-wheel vehicle.
Regarding independent claim 16, the prior art either alone or in combination fails to disclose, teach or suggest  a method for providing terrain exploration comprising: sitting the four-wheeled vehicle near a location of interest, wherein sitting comprises: lowering the central module to a surface by rotating a first docking mechanism holding a caster arm of the first tethered two-wheel and by rotating a second docking mechanism holding a caster arm of the second tethered two-wheel vehicle; anchoring the central module to the surface with passive anchoring apparatus located on a bottom of the central module; detaching the first tethered two-wheel vehicle from the first docking mechanism; and, retaining the second tethered two-wheel vehicle in the second docking mechanism, and standing the four-wheeled vehicle, wherein standing comprises: reattaching the first tethered two-wheel vehicle to the first docking mechanism; locking the first tethered two-wheel vehicle to the first docking mechanism; and, raising the central module from the surface by rotating the first docking mechanism holding the caster arm of the first tethered two-wheel and by rotating the second docking mechanism holding the caster arm of the second tethered two-wheel vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the formal matters of the drawing as indicated above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614           
May 3, 2022